ORDER
The Court having considered the joint motion to dismiss appeal and vacate decision below, in the above captioned case, it is this 25th day of June, 1998
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated and the case is remanded to the Court of Special Appeals with directions to vacate the judgment of the Circuit Court for Baltimore City and to remand the case to the Circuit Court for Baltimore City to dismiss the case on the ground of mootness.